
	
		II
		112th CONGRESS
		1st Session
		S. 1564
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Udall of New Mexico
			 (for himself and Mr. Crapo) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to improve the renewable fuel
		  program by combining the categories of cellulosic biofuel and
		  advanced biofuel into 1 technology- and feedstock-neutral
		  category of advanced biofuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Parity Act of
			 2011.
		2.Renewable fuel
			 program
			(a)Definition of
			 advanced biofuelSection
			 211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)) is amended—
				(1)in clause
			 (i)—
					(A)by striking
			 means renewable fuel and inserting
						
							means—(I)renewable
				fuel
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(II)cellulosic
				biofuel
							;
				and
					(2)in clause (ii),
			 by adding at the end the following:
					
						(VIII)Other fuel
				derived from
				algae.
						.
				(b)Renewable fuel
			 programSection 211(o)(2) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)) is amended—
				(1)in subparagraph
			 (A)(i), by striking cellulosic biofuel,; and
				(2)in subparagraph
			 (B)—
					(A)in clause
			 (i)—
						(i)by
			 striking subclause (III); and
						(ii)by
			 redesignating subclause (IV) as subclause (III);
						(B)in clause
			 (ii)(III), by striking each category (cellulosic biofuel and
			 biomass-based diesel) and inserting the biomass-based diesel
			 category;
					(C)by striking
			 clause (iv);
					(D)by redesignating
			 clause (v) as clause (iv); and
					(E)in clause (iv)
			 (as so redesignated), by striking clause (i)(IV) and inserting
			 clause (i)(III).
					(c)Applicable
			 percentagesSection 211(o)(3)(A) of the Clean Air Act (42 U.S.C.
			 7545(o)(3)(A)) is amended by striking , biomass-based diesel, and
			 cellulosic biofuel and inserting and biomass-based
			 diesel.
			(d)WaiversSection
			 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended—
				(1)by striking
			 subparagraph (D); and
				(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
				
